Citation Nr: 0005994	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  97-00 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from July 1963 to October 
1964.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of a rating decision of July 1996, 
in which the Department of Veterans Affairs (VA) Montgomery, 
Alabama, Regional Office (RO), denied the veteran's claim for 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  The Board, in November 1998 and August 
1999, remanded the case to the RO so that additional 
development could be accomplished.


FINDING OF FACT

The claim for service connection for PTSD is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends, in essence, that he incurred PTSD as a 
result of his active duty service in Vietnam, and that he is 
therefore entitled to service connection for this disorder.  
He states that his PTSD is attributable to exposure to 
certain traumatic events while aboard the U.S.S. Hunley, such 
as being injured, witnessing much pain and suffering, as well 
as losing two naval buddies during the Vietnam conflict.  The 
veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, confirms that his last duty 
assignment and major command was the U.S.S. Hunley.  In 
addition, the veteran asserts that he served in many overseas 
locations, including the Gulf of Tonkin (off the east coast 
of Vietnam).  The DD 214 also notes that he had approximately 
11 1/2 months of foreign and/or sea service.  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a) (West 
1991), the VA has a duty to assist only those claimants who 
have established well grounded (i.e., plausible) claims.  
More recently, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999). 

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) (West 1991) to 
assist the claimant in developing the facts pertinent to the 
claim.  Accordingly, the threshold question that must be 
resolved in this appeal is whether the appellant has 
presented evidence that the claim is well grounded; that is, 
that the claim is plausible.  

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).

In order for a claim to be well grounded, there must be (1)  
a medical diagnosis of a current disability; (2)  medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3)  
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Further, in determining whether a 
claim is well grounded, the supporting evidence is presumed 
to be true and is not subject to weighing.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. §§ 1110, 1131. (West 
1991).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 3.303 
(1999).

38 C.F.R. § 3.304(f) states that service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.

During the course of this appeal 38 C.F.R. § 3.304(f) was 
revised.  38 C.F.R. § 3.304(f) provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  The effective date of the revision is March 7, 
1997.

A review of the record reflects that the veteran served 
aboard the U.S.S. Hunley during the Vietnam era.  The service 
medical records are devoid of complaints or treatment for 
psychiatric problems.  A VA psychiatric examination dated in 
July 19996 revealed a diagnosis of mood disorder with major 
depressive like features following cancer of the larynx 
operation.  The report of various VA treatment records 
covering the period from 1995 to 1999 showed treatment for 
psychiatric complaints variously diagnosed to include PTSD 
with depression, depression, a mood disorder and depression 
secondary to medical condition.  When evaluated at a VA 
outpatient clinic in April 1999 the impression was PTSD with 
depression.  In July 1999 the impression was history of PTSD 
and depression.

The veteran's DD 214 shows that his last duty assignment and 
major command was with the U.S.S. Hunley.  The service 
records do not demonstrate that he was awarded military 
citations which would establish a presumption that he 
"engaged in combat with the enemy."  The veteran has 
submitted written contentions as to his claimed PTSD.  

A statement received in June 1996, contains a chronology of 
the veteran's military service.  It was stated that the 
veteran was the first man on the scene following an explosion 
aboard the U.S.S. Hunley (AS-31) in January 1964.  It was 
reported that two fellow seaman, Travis W. Towery and 
"Price," were injured, and never returned to the ship.  He 
also asserted that in March 1964 he injured his right kidney 
and while being treated witnessed 39 other injured and 
mutilated comrades.  He added that upon leaving Wiesbaden, 
Germany in May 1964 aboard a transport plane to return home 
he witnessed much pain and suffering among at least 100 other 
service members aboard the plane.  In a letter dated in 
August 1996 it was alleged that the veteran lost two naval 
buddies during the Vietnam conflict in 1964. 

To summarize, the veteran has claimed inservice stressors.  
The current medical records contain a diagnosis of PTSD based 
on these stressors.  Accordingly, the Board finds that the 
claim for PTSD is well grounded.


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.  


REMAND

As indicated above, the Board has determined that the 
veteran's claim for service connection for PTSD is well 
grounded.  Once it has been determined that a claim is well 
grounded, the VA has a statutory duty to assist the veteran 
in the development of evidence pertinent to that claim.

The veteran, in the course of the current appeal, has 
reported several stressors.  See supra.  

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Id. at 98-99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.

During the July 1996 VA examination the veteran reported two 
stressors.  The stressors were the on board explosion which 
resulted in injuries to two fellow servicemen.  The second 
stressor was being medically evacuated back to the states 
with fellow servicemen on his plane who were seriously 
injured.  

The Board is satisfied that the veteran's exposure while he 
was being treated to fellow servicemen who were also injured 
is consistent with the record.  Accordingly, these stressors 
are considered verified.  The Board is of the opinion an 
attempt should be made to verify the on board explosion.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should furnish the appropriate 
release of information forms in order to 
obtain copies of all and private medical 
records pertaining to treatment for his 
claimed PTSD disorder since his release 
from active duty to the present.  The RO 
should then obtain all records, which are 
not on file.  

It is requested that the RO notify the 
veteran that he may submit additional 
evidence and argument in support of his 
claim.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

2.  The RO should provide the veteran with 
another opportunity to submit specific and 
detailed information regarding his 
reported stressor events, to include his 
duty in the Gulf of Tonkin. The 
information should include his unit 
assignment(s), dates, places, detailed 
descriptions of the events, and the names 
and other identifying information 
concerning any individuals involved in the 
events.  He should submit copies of any 
military documents regarding his 
assignment to any unit named by the 
veteran, including the U.S.S. Hunley (AS -
31), to which he was assigned.  He should 
also be advised to submit any verifying 
information that he can regarding the 
stressors he claims to have experienced in 
service.  The veteran should be told that 
the information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond may 
result in adverse action.  

3.  The RO should request the VA facility 
in Biloxi to furnish copies of any 
additional treatment records covering the 
period from August 1999 to the present.

4.  Thereafter, the RO should request the 
appropriate sources, to include the U. S. 
Historical Center (deck logs of the 
U.S.S. Hunley) and the United States 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, VA 22150, to verify 
the claimed stressors as reported by the 
veteran, to include the explosion on 
U.S.S. Hunley and the injuries to the two 
fellow service members identified above 
which occurred in January 1964.  

5.  The RO should make a determination as 
to whether the veteran was involved in 
combat.  If yes, corroborative evidence 
is not required regarding any combat-
related stressors.

6.  VA examinations should be performed 
by a psychiatrist and a psychologist in 
order to determine the nature and 
severity of any psychiatric illness, to 
include PTSD.  The claims folder and a 
copy of this Remand must to be made 
available to the examiners in conjunction 
with the examination.  All indicated 
tests are to be conducted.  The RO is to 
inform the examiners that only a 
stressor(s) which has been verified by 
the RO or the Board may be used as a 
basis for a diagnosis of PTSD.  The 
examiners are informed that the veteran's 
exposure to fellow servicemen who were 
injured while in the course of his own 
treatment for service connected 
disorders, to include being transported 
back to the United States are verified.

If the diagnosis of post-traumatic stress 
disorder is deemed appropriate, the 
psychiatric examiner should specify 
whether each stressor found to be 
established by the record was sufficient 
to produce the post-traumatic stress 
disorder, and whether there is a link 
between the current symptomatology and 
one or more of the inservice stressors.  
A complete rational of any opinion 
expressed should be included in the 
examination report.

7.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim currently in 
appellate status, to include 
consideration of 38 U.S.C.A. § 1154(b) 
(West 1991). 

If the benefit sought is not granted, the veteran and his 
representative should be furnished with a Supplemental 
Statement of the Case, to include all pertinent law and 
regulations, and an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

